Fourth Court of Appeals
                                      San Antonio, Texas
                                            November 3, 2014

                                          No. 04-14-00760-CV

    IN RE Linda Christina Benavides ALEXANDER and Shirley Hale Mathis, guardians of the
                      person and estate of Carlos Y. Benavides Jr., Relator

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

        On October 30, 2014, relators filed a petition for writ of mandamus, prohibition and
injunction with a motion for temporary relief and emergency stay.

        Relator’s motion for temporary relief is GRANTED. All proceedings in Cause No.
2012CVQ000161-D3, styled Texas Community Bank, N.A. v. Shirley Hale Mathis, Temporary
Guardian of Carlos Y. Benavides Jr., and Leticia R. Benavides, pending in the 49th Judicial
District Court, Webb County, Texas, are TEMPORARILY STAYED pending further order of
this court.

           The petition for writ of mandamus remains pending before this court.


           It is so ORDERED on November 3rd, 2014.                            PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court


1
 This proceeding arises out of Cause No. 2012CVQ000161-D3, styled Texas Community Bank, N.A. v. Shirley Hale
Mathis, Temporary Guardian of Carlos Y. Benavides Jr., and Leticia R. Benavides, pending in the 49th Judicial
District Court, Webb County, Texas, the Honorable Joe Lopez presiding.